                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROLAND MA,                                          CASE NO. C19-0399-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    DEPARTMENT OF EDUCATION and
      UNIVERSITY OF SOUTHERN CALIFORNIA,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. The status conference currently
18
     scheduled for July 16, 2019 is hereby STRICKEN. No later than July 12, 2019, the parties shall
19
     file a proposed scheduling order. The order shall include a proposed trial date (with an estimated
20
     trial length), and a proposed deadline for the parties to conduct mediation pursuant to Local Civil
21
     Rule 39.1. After receiving the parties’ proposed scheduling order, the Court shall set all other
22
     pretrial deadlines by subsequent order. The parties are ORDERED to meet and confer prior to
23
     filing a proposed scheduling order.
24
            //
25
            //
26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 1
 1        DATED this 2nd day of July 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 2
